Citation Nr: 0113847	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  99-25 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to an initial compensable evaluation for deep 
vein thrombosis of the left lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel




INTRODUCTION

The veteran had active military service from July 1993 to 
August 1996.  This case came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland (RO).

In her notice of disagreement received by the RO in May 1999, 
the veteran claimed entitlement to service connection for a 
right knee disorder.  This issue has not been developed for 
appellate review and is therefore referred to the RO for 
further action as appropriate.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into VA's adjudication 
process, which impact on the veteran's claim of entitlement 
to service connection for a left knee disorder.  As these 
procedures could not have been followed by the RO at the time 
of the August 1998 rating decision, and as these procedures 
are more favorable to the veteran than those previously in 
effect, further development is in order.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

The Board observes that the RO denied the claim of 
entitlement to service connection for a left knee disorder on 
the basis that it was not well grounded.  The statutory 
requirement that a veteran submit a well-grounded claim, 
however, was repealed by the Veterans Claims Assistance Act 
of 2000, as discussed above.  Hence, due process requires 
that this claim be developed and readjudicated under the 
Veterans Claims Assistance Act of 2000 on the merits.  
Bernard, 4 Vet. App. at 392-94.  

In her notice of disagreement dated in May 1999, the veteran 
stated that she had received VA treatment for her 
service-connected deep vein thrombosis subsequent to the 
August 1998 rating decision.  However, these medical records 
are not in the claims file.  When the VA is put on notice 
prior to the issuance of a final decision of the possible 
existence of certain records and their relevance, the Board 
must seek to obtain those records before proceeding with the 
appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that the nonservice connection claim on appeal is 
based on the assignment of the initial rating for deep vein 
thrombosis of the left lower extremities following an initial 
award of service connection for that disability.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
rule articulated in Francisco did not apply to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Id.; 
Francisco, 7 Vet. App. at 58.  Instead, in Fenderson, the 
Court held that where a veteran appealed the initial rating 
assigned for a disability, "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Fenderson, 12 Vet. App. at 126.  Accordingly, the Board has 
recharacterized this issue on appeal in order to comply with 
the recent opinion by the Court in Fenderson.  

Additionally, the Board notes that the issues of service 
connection for a disability of the left ankle and entitlement 
to an initial compensable rating for residuals of a fracture 
of the left fibula were denied by the rating decision in 
August 1998.  The veteran was notified of these adverse 
actions and, in her notice of disagreement dated in May 1999, 
she advanced arguments in support of those claims.  The Board 
finds that this written communication is a timely notice of 
disagreement with the August 1998 rating action, with respect 
to these two issues.  See 38 C.F.R. §§ 20.201, 20.302(a) 
(2000).  However, a statement of the case has not been 
issued.  

See 38 C.F.R. § 19.26 (2000).  While it is true that the 
veteran has not submitted a timely substantive appeal, the 
Board is obligated to remand these issues to the RO for the 
issuance of a statement of the case and notification of 
appellate rights.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should contact the veteran and 
afford her the opportunity to identify or 
submit any additional pertinent evidence 
in support of her claims on appeal, to 
include evidence that provides a 
relationship between any current left 
knee disorder and her period of active 
military service, as well as evidence 
that supports entitlement to an initial 
compensable evaluation for deep vein 
thrombosis of the left lower extremities.  
Based on her response, the RO should 
attempt to procure copies of all records 
which have not previously been obtained 
from identified treatment sources, to 
include the VA medical records referred 
to in the veteran's notice of 
disagreement.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  The RO 
is reminded that under the Veterans 
Claims Assistance Act of 2000, efforts to 
secure government records must continue 
until it is reasonably certain that the 
records do not exist or that further 
efforts would be futile.  

2.  Appropriate action, including 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights, is necessary with regard to the 
issues of entitlement to service 
connection for a left ankle disorder and 
an initial compensable evaluation for 
residuals of a left fibula fracture.  
38 C.F.R. § 19.26 (2000).  The veteran 
and her representative are reminded that 
to vest the Board with jurisdiction over 
these issues, a timely substantive appeal 
to the August 1998 rating decision 
denying this claim must be filed after 
issuance of the statement of the case.  
38 C.F.R. § 20.202 (2000).  

3.  Thereafter, the RO should adjudicate 
the issues on appeal.  The issue of 
entitlement to service connection for a 
left knee disorder should be adjudicated 
on the merits and the evaluation assigned 
for deep vein thrombosis of the left lower 
extremity should be considered in light of 
the holding in Fenderson.  If any issue on 
appeal is denied, the veteran and her 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 

and 38.02-38.03.  No action is required by the veteran until 
she receives further notice; however, she may present 
additional evidence or argument while the case is in remand 
status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


